DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations
The instant claims are related directed towards an apparatus. 
Expressions relating the apparatus to contents thereof during an intended operation or the materials worked upon by the apparatus are not impart patentability to the claims. 
For instance, claim 1 recites “A device for attaching a mouthpiece to an innerliner of an aircraft water tank, wherein a cylinder portion centrally located on a dome portion of an innerliner is located on an inner side of a cylinder-like mouthpiece, the cylinder portion is thermally deformed in a state of being abutted against a first annular surface that annularly expands centered on an axial center of the mouthpiece, and a section of the dome portion near the cylinder portion is abutted against a second annular surface and attached thereto via an adhesive, the second annular surface annularly expanding centered on the axial center of the mouthpiece and facing a direction opposite to that of the first annular surface,” and the recited cylinder portion, dome portion, mouthpiece, and first and second annular surface are interpreted as materials worked upon and does not impart patentability to the claims. 

Response to Amendments
Applicant filed a response and amended claim 1, 2, and 4 on 10/30/2020.

Response to Arguments
Applicant argued the 112(f) interpretation of “biasing portion” presented in the Non-Final Rejection mailed on 07/30/2020 fails to include other embodiments, including a link mechanism or air cylinder [0040]. Applicant’s arguments were persuasive, and the 112(f) interpretation “biasing portion” as recited in claim 6 and 8 are corrected to include these embodiments. 


In view of Applicant’s arguments presented with respect to the 112(b) rejections of claims 7, 9, and 10, the 112(b) rejections are withdrawn. 

Applicant argues the non-stick inserts of Cola are not a section of the lower mold and substituting the silicone non-stick elements of Lemire with the generic non-stick inserts 17 of Cola does not mean the lower mold has a lower thermal conductivity than that of the upper mold. Applicant argues would not have been obvious to replace a portion of the mold with rubber. 
	Applicant’s arguments were fully considered but were not found persuasive. 
	Cola teaches a mold for co-molding a boss and intermediate layer, the mold comprising an upper mold and lower mold. Cola teaches the mold may be equipped with one or more non-stick material or non-stick liner to delimit the surfaces of the intermediate layer 8 not involved in the plastic-metal co-molding with the metal surface 13 of the boss 5, thereby limiting an excessive (undesired) adhesion between the polymeric material of the intermediate layer 8 and the mold 16 is prevented (Figure 4 and [0070]).	Cola teaches the non-stick material is intended to delimit the surfaces of the intermediate layer 8 not involved in the plastic-metal co-molding with the metal surface 13 of the boss 5 and limiting undesired adhesion between the polymeric material of the intermediate layer and mold [0070] and the non-stick material may be PTFE [0070]. 
	“The Pros and Cons of Aluminum vs. Steel Molds” discusses pros and cons of both steel or aluminum molds. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mold composition of Cola with the steel or aluminum mold composition as taught by “The Pros and Cons of Aluminum vs. Steel Molds,”  a functionally equivalent mold composition. 
Lemire teaches utilizing a non-stick material for fitting around a post, wherein the non-stick material is rubber [0329]. While Examiner concurs the invention of Lemire is 
Given that the upper and lower molds of Cola in view of “The Pros and Cons of Aluminum vs. Steel Molds” and Lemire are made from aluminum or steel and the non-stick insert is made from rubber, one of ordinary skill in the art would have realized that a portion of the lower mold (i.e., non-stick insert) would have a lower thermal conductivity than that of the upper mold (i.e., aluminum or steel). 

	While Applicant argues the non-stick insert Cola in view of “The Pros and Cons of Aluminum vs. Steel Molds” and Lemire is not part of the lower mold, Examiner respectfully disagrees and interprets the non-stick insert to be an integral component of the lower mold. 
Applicant discloses the lower mold comprises of an outer circumferential member (Figure 7, item 68) and a plate portion (Figure 7, item 66).
Applicant discloses the outer circumferential member 68 is detachably attached to the outer circumferential portion of the plate portion 66 by a screw N and is formed of a material with a lower thermal conductivity than that of the upper mold 56, with rigidity, and with a higher heat resistance than that of an inner liner [0124]-[0126]. 
 Applicant discloses the plate portion 66 is formed of a material with rigidity, such as an aluminum alloy [0123]. 
	The rubber non-stick insert of Cola in view of “The Pros and Cons of Aluminum vs. Steel Molds” and Lemire that is retained on the lower plate (i.e., by being held within a cavity in the lower plate) and faces the intermediate layer and metal boss during molding is identical to Applicant’s outer circumferential member that is retained on the lower plate portion (i.e., screwed on to the plate) and faces the inner liner and metal boss during molding. Given that the instant detachable outer circumferential member is presented to be an integral component of the lower mold, it is clear that the non-stick insert of the prior art would also be considered to be an integral part of the lower mold. 



Claim Interpretations- 35 U.S.C 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing portion” in claims 6 and 8. “Biasing portion” will be interpreted as a coil spring, link mechanism, or air cylinder [0217].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cola (PG-PUB 2019/0170300) in view of Cloud (PG-PUB 2018/0162039), Lemire (PG-PUB 2007/0157385), and “The Pros and Cons of Aluminum vs. Steel Molds.”
Regarding claim 1, Cola teaches a mold for co-molding a boss and intermediate layer, the mold comprising (see annotated Figure 4 below): 
an upper mold (Figure 4, item 16);
a lower mold (Figure 4, item 16) disposed below the upper mold and coaxially with the upper mold;
the upper mold comprising:
an upper mold body,
wherein the upper mold body comprises an outer abutting surface that abuts the cylinder portion against the first annular surface (see annotated Figure 4) and
an upper mold side positioning cylindrical surface that comprises a cylindrical surface with an axial center of the upper mold body as a center axis (Figure 4, item 18);
the lower mold comprising:
an inner abutting surface that abuts the boss near the cylindrical surface (upper surface of non-stick insert 17); 
a lower mold side positioning surface that comprises a cylindrical surface with an axial center of the lower mold as a center axis capable of engaging with the upper mold side positioning cylindrical surface (see annotated Figure 4, the cylindrical surface of the non-stick insert 17); and
a section of the lower mold comprising the lower mold side positioning cylindrical surface (see annotated Figure 4, non-stick insert 17). 



    PNG
    media_image1.png
    630
    1097
    media_image1.png
    Greyscale


Cola teaches the mold is heated to heat and melt the polymer of the intermediate layer and perform co-molding [0074].
Cola teaches the non-stick material is intended to delimit the surfaces of the intermediate layer 8 not involved in the plastic-metal co-molding with the metal surface 13 of the boss 5 and limiting undesired adhesion between the polymeric material of the intermediate layer and mold [0070]. Cola teaches the non-stick material may be PTFE [0070]. 

Cola does not explicitly teach (1) the upper mold comprises a heating portion, wherein the heating portion being provided on the upper mold body and (2) a section of the lower mold is formed of a material with a lower thermal conductivity than that of the upper mold. 

As to (1), Cloud teaches a method for fabricating a thermoplastic sandwich structural panel using thermoforming and compression molding, comprising steps of 
It would have been obvious to substitute the undisclosed heating means of the thermoforming mold of Cola with the heated dies of Cloud, a functionally equivalent heating means within a thermoforming mold. 

As to (2), Lemire teaches a headboard to avoid being damaged when it is resting on the floor against a wall for example, a cap, cover or plug made of a non-stick material such as rubber, can be fitted around each post [0329].
It would have been obvious to substitute the undisclosed non-stick material composition of Cola with the silicone non-stick composition of Lemire, a functionally equivalent non-stick composition. 

	“The Pros and Cons of Aluminum vs. Steel Molds” discusses pros and cons of both steel or aluminum molds.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mold composition of Cola with the steel or aluminum mold composition as taught by “The Pros and Cons of Aluminum vs. Steel Molds,”  a functionally equivalent mold composition. 
	One of ordinary skill in the art would have recognized that the rubber non-stick insert of Cola in view of Cloud, Lemire, and “The Pros and Cons of Aluminum vs. Steel Molds” would have a lower thermal conductivity than the aluminum or steel upper mold. 

	Regarding claim 2, Cola in view of Cloud, Lemire, and “The Pros and Cons of Aluminum vs. Steel Molds” teaches the mold as applied to claim 1, wherein the lower mold comprises:
	a plate portion with an outer diameter; 

	an inner abutting surface is provided on an upper surface of the outer circumferential member (Cola, Figure 4, upper surface of non-stick insert (item 17)); and
	the lower mold side positioning cylindrical surface is formed as an inner circumferential surface of the outer circumferential member (Cola, Figure 4, the inner circumferential surface of item 17). 

    PNG
    media_image2.png
    604
    972
    media_image2.png
    Greyscale

	While Cola in view of Cloud, Lemire, and “The Pros and Cons of Aluminum vs. Steel Molds” does not explicitly teach the plate portion has an outer diameter configured to correspond to an outer diameter of the second annular surface, recitation of a size of the plate portion relative to materials worked upon would not patentably differentiate the instant apparatus from the prior art. 




Allowable Subject Matter
Claim 3, 4, 5, 6, 7, 8, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Lungershausen (PG-PUB 2008/0113132) teaches an apparatus for forming a vessel, wherein a boss is disposed in a pattern die having a die cavity with a desired shape, a material is extruded through the mold, the material is blow molded to take the shape of the cavity, and the bosses are adhered to the material. 

Dulisse (US 6,793,095) teaches a mold for producing a pressurized vessel, wherein a drive head insert plate 88 includes a central insert 90 which is inserted into the mouth of the connector 42 (Figure 6, 7, and 8)  and spun toward the body (Column 6, Lines 1-11), and bonding the insert through a process of spin welding (Column 5, Lines 20-57). 

Murphy (US 5,556,497) teaches an apparatus for producing a molded plastic vessel with a fitting attachment, wherein insert is installed in the passage of the fitting so that the insert flange engages the fitting, wherein the fitting and the insert are mounted on the mounting head with the bolts (Figure 1 and  2 and Column 3, Lines 34-67). 

Mineo (JP 2009285691) teaches an apparatus for mounting a flange on a container, comprising a lower and upper press mold (Figures 1-3). 

Cola, Lungershausen, Dulisse, Murphy, and Mineo, alone in combination, does not teach the apparatus as applied to claim 3. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742